                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF KENTUCKY
                   SOUTHERN DIVISION at PIKEVILLE

DONALD TERRY BARTLEY,            )
                                 )
     Petitioner,                 )          Civil Case No.
                                 )       7:12-cv-066-JMH-EBA
v.                               )
                                 )            JUDGMENT
GARY BECKSTROM, Warden,          )
                                 )
     Respondent.                 )
                                 )

                             ***
     Consistent with the Court’s Memorandum Opinion and Order

entered this date, IT IS HEREBY ORDERED, ADJUDGED, AND DECLARED as

follows:

     (1)   Petitioner Donald Terry Bartley’s Motion pursuant to 28

           U.S.C. § 2254 [DE 16] is DENIED WITH PREJUDICE.

     (2)   Judgment is hereby ENTERED in favor of the United States.

     (3)   No Certificate of Appealability shall issue.

     (4)   This Order is FINAL AND APPEALABLE and THERE IS NO JUST

           CAUSE FOR DELAY.

     (5)   The Clerk of Court shall STRIKE THIS MATTER FROM THE

           COURT’S ACTIVE DOCKET.

     This the 10th day of December, 2018.
